***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
       JERMAINE WOODS v. COMMISSIONER
               OF CORRECTION
                  (SC 20487)
 Robinson, C. J., and McDonald, D’Auria, Mullins, Kahn and Ecker, Js.
     Argued October 21—officially released December 15, 2021*

                         Procedural History

  Amended petition for a writ of habeas corpus,
brought to the Superior Court in the judicial district of
Tolland, where the court, Kwak, J., granted the respon-
dent’s motion to dismiss and rendered judgment dis-
missing the petition; thereafter, the court denied the
petitioner’s petition for certification to appeal, and the
petitioner appealed to the Appellate Court, Lavine, Alv-
ord and Keller, Js., which dismissed the appeal, and
the petitioner, on the granting of certification, appealed
to this court. Appeal dismissed.
  Vishal K. Garg, for the appellant (petitioner).
  Ronald G. Weller, senior assistant state’s attorney,
with whom, on the brief, were Nancy L. Walker, assis-
tant state’s attorney, Maureen Platt, state’s attorney,
and Eva Lenczewski, supervisory assistant state’s attor-
ney.
                                  Opinion

   PER CURIAM. The petitioner, Jermaine Woods,
appeals, upon our grant of his petition for certification,1
from the judgment of the Appellate Court dismissing
his appeal from the judgment of the habeas court, which
dismissed his third petition for a writ of habeas corpus.
Woods v. Commissioner of Correction, 197 Conn. App.
597, 599–600, 232 A.3d 63 (2020). On appeal, the peti-
tioner contends that the Appellate Court improperly
construed his petition for a writ of habeas corpus, which
he had filed as a self-represented party, in concluding
that it did not raise a claim that counsel at the petition-
er’s second habeas trial, which was held in 2011, pro-
vided ineffective assistance by not challenging the fail-
ure of defense counsel at his 2006 murder trial to
present evidence as to his diminished capacity.
   After examining the entire record on appeal and con-
sidering the briefs and oral arguments of the parties,
we have determined that the appeal in this case should
be dismissed on the ground that certification was improv-
idently granted.
   The appeal is dismissed.
  * December 15, 2021, the date that this decision was released as a slip
opinion, is the operative date for all substantive and procedural purposes.
  1
    We granted the petitioner’s petition for certification to appeal from the
judgment of the Appellate Court, limited to the following issue: ‘‘Did the
Appellate Court correctly conclude that the petitioner’s petition for a writ
of habeas corpus, which was filed pro se, did not raise a claim of ineffective
assistance of counsel with respect to the petitioner’s second habeas trial?’’
Woods v. Commissioner of Correction, 335 Conn. 938, 248 A.3d 708 (2020).